MB. JUSTICE ANGSTMAN:
(dissenting on rehearing).
*500In my opinion the complaint before us was sufficiently broad to try the title to the livestock and the fund derived from their sale and the sale of the brand, if the necessary parties were before the court. The necessary parties came in by petition for intervention.
In their answer to the complaint intervenors deny the ownership of Frank A. Benolken to the livestock and assert ownership thereof in Phoebe Benolken, from whom they claim. The case was tried on the issue of ownership of the livestock and brand without opposition by anyone and in fact it was stipulated that all parties were anxious to dispose of the fund to whomsoever it belongs. While jurisdiction may not be conferred by stipulation, the question here is not one of jurisdiction. The court had jurisdiction of the parties and the subject matter and the question is, Were the pleadings broad enough to present the issue of ownership of the livestock and brand ? I think they were, and that the opinion of the court should be amended so as to consider these issues on their merits or that the motion for rehearing should be granted. Compare, Byington v. Hamilton, 37 Kan. 758, 16 Pac. 54.